Election
In the paper received 12/28/2021, applicant elects without traverse the design shown in Group II (2.1-2.3). Accordingly, the designs shown in Groups I and III stand withdrawn from further prosecution. 37 CFR 1.142(b)
Ex parte Quayle
This application is in condition for allowance except for the following formal matters: 
Reproductions 
Per the election of 12/28/2021 Groups I and III have been cancelled. 
The Examiner objects to the reproductions because they do not meet the requirements of 37 CFR § 1.102.
In the amended reproductions, the views are labeled in accordance with the standards for drawings in the U. S. under 37 CFR 1.84(u). This is improper for international applications filed under the Hague Agreement. The standard for the numbering sequence of reproductions in Hague applications must consist of two separate figures separated by a dot (e.g., 1.1) The abbreviation “FIG.” shall not appear on the views or in the descriptions in the specification. 
Following the applicant’s election, the numbering sequence for elected groups should be retained in Hague applications. The office preserves the reproduction numbering sequence as published by WIPO to avoid confusion of which designs in the published International Registration are covered by the U.S. Patent. Therefore the reproductions should be renumbered as 2.1 through 2.3 and the descriptions of the elected reproductions should be amended to read:
--2.1 is a front view;
2.2 is a side perspective view; and
2.3 is a top view.--
Corrected reproduction sheets are required in reply to this Office action to avoid abandonment of the application.  Any amended replacement reproduction sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended reproduction should not be labeled as “amended.”  If a reproduction figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the reproductions for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each reproduction sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). The corrected reproductions must not contain new matter (35 U.S.C. 132; 37 CFR 1.121). CORRECTION HERE IS REQUIRED.
Specification
Per the election of 12/28/2021, the descriptions for Groups I and III have been cancelled. However, as written above in the objection to the reproductions, the Examiner also objects to the specification. The descriptions of the reproductions should be amended to read as indicated above. 
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Mailing should be done sufficiently in advance to ensure the USPTO receipt prior to reply period expiration
Facsimile to the USPTO's Official Fax Number (571-273-8300) (Do Not Fax Formal Reproductions)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
For additional information regarding responding to office actions see: 
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
Note that correspondence received will appear in Public PAIR, which may be viewed by the applicant at: https://portal.uspto.gov/pair/PublicPair
The references are cited as pertinent prior art.  Applicant may view and obtain copies of the cited references by visiting http://www.uspto.gov/patft/index.html and pressing the “Patent Number Search” button. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rhea Shields whose telephone number is (571)272-3848.  The examiner can normally be reached on M-F 8:00a-5:00p EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sheryl Lane (571) 272-7609 may be contacted.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rhea Shields/Primary Examiner, Art Unit 2915